The defendant’s contention that there was an improper search of his bedroom which resulted in the discovery of a gun and gymnasium bag is without merit. The facts established at the suppression hearing support the conclusion that the defendant’s father had both the actual and apparent authority to permit the search (see, People v Boccio, 107 AD2d 816; People v Moorer, 58 AD2d 878). We also find that the permission given by his father was not the result of coercion. The mere number of the police officers in the apartment and the fact that the police officers did not advise the defendant’s parents of their right to refuse consent are not sufficient factors, *618either by themselves or taken together, to negate consent, otherwise freely and voluntarily given (see, People v Gonzalez, 39 NY2d 122; People v Springer, 92 AD2d 209).
We also find that the defendant’s challenge to the sufficiency of the plea allocution was not preserved for appellate review. In any event, the facts as recited by the defendant at the plea were sufficient to support the conviction. Lawrence, J. P., Kunzeman, Eiber and Balletta, JJ., concur.